UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
JOHN K. LEPPERT, individually and as
guardian of Alyssa V. Leppert, an
incapacitated person,,

                                   Plaintiff,                     MEMORANDUM AND ORDER
                                                                    2:16-cv-3723 (DRH)(AYS)

        - against –

THE COUNTY OF SUFFOLK, THE
SUFFOLK COUNTY POLICE
DEPARTMENT, EDWARD WEBBER,
TIMOTHY D. SINI, JOHN & JANE DOES
1–10, names being fictitious and presently
unknown to Plaintiff and being intended to be
Police Officers, supervisory personnel, and/or
other employees of Defendants Suffolk County
and/or the Suffolk County Police Department,
THOMAS J. SPOTA, as District Attorney of
Suffolk County, and JOHN AND JANE DOES
11–20, names being fictitious and presently
unknown to Plaintiff and being intended to be
Assistant District Attorneys, supervisory
personnel and/or other employees of
Defendants County of Suffolk, and/or the
District Attorney of Suffolk County,

                                    Defendants.
-------------------------------------------------------X

APPEARANCES

MORICI & MORICI, LLP
Attorneys for Plaintiff
1399 Franklin Ave., Suite 202
Garden City, NY 11530
By:    Paul R. Pepper, Esq.
       Robert Morici, Esq.




                                                  Page 1 of 17 
 
SUFFOLK COUNTY ATTORNEY’S OFFICE
Attorneys for Defendants
100 Veterans Memorial Highway
P.O. Box 6100
Hauppauge, NY 11788
By:    Brian C. Mitchell, Esq.
       Megan E. O’Donnell, Esq.
       Susan A. Flynn, Esq.

HURLEY, Senior District Judge:

                                       INTRODUCTION

       Plaintiff John Leppert (“Plaintiff”) brought the instant action on behalf of himself and as

guardian of his incapacitated daughter, Alyssa Lepert, against Defendants Suffolk County

(“County”), the Suffolk County Police Department (“SCPD”), former SCPD Commissioner

Edward Webber (“Webber”), former SCPD Commissioner Timothy D. Sini (“Sini”), John &

Jane Does 1–10, names being fictitious and presently unknown to Plaintiff and being intended to

be Police Officers, supervisory personnel, and/or other employees of Suffolk County and/or the

SCPD (together with all other Officers, the “Individual Defendants”), former SC District

Attorney (“DA”) Thomas J. Spota (“Spota”), as County DA, and John and Jane Does 11–20,

names being fictitious and presently unknown to Plaintiff and being intended to be Assistant

District Attorneys, supervisory personnel and/or other Employees of Suffolk County, and/or the

District Attorney of Suffolk County (collectively with all defendants, “Defendants”). Plaintiff

alleges violations of the First, Fourth, and Fourteenth Amendments to the United States

Constitution, 42 U.S.C. §§ 1983, 1988, and New York State law.

       Presently before the Court is Defendants’ motion to dismiss pursuant to Fed. R. Civ. P.

(“Rule”) 12(b)(6) for failure to state a claim. For the reasons discussed below, the motion to

dismiss is granted as to all claims.




                                           Page 2 of 17 
 
                                          BACKGROUND

        The following relevant facts come from the Amended Complaint (“Am. Compl.”) and are

assumed true for purposes of the motions to dismiss.

        On April 4, 2015, at approximately 4:40 p.m., Alyssa Lepert was operating a motor

vehicle near Kurt Lane in Hauppauge, New York. (Am. Compl. ¶ 3.) A County police officer

attempted to stop Ms. Leppert for a routine traffic infraction, at which time Ms. Leppert

attempted to flee. (Id.) The police engaged in a high-speed pursuit of Ms. Leppert that lasted

over three miles, “and ended when Ms. Leppert allegedly ‘lost control’ of her vehicle and

crashed into a telephone pole and tree on Route 111, approximately 60 feet south of the

intersection with Route 347 in Hauppauge, New York.” (Id.) Ms. Leppert was thereafter

airlifted to Stony Brook Hospital. (Id. ¶ 5.) Two police officers later came to Plaintiff’s home to

inform him that his daughter had been in an accident, and asked him to go to Stony Brook

Hospital to identify her body. (Id. ¶ 6.) At some time, the Police Officers made unidentified

false statements1 and “deliberately misled [Plaintiff] into believing that Alyssa Leppert was

deceased, when in fact those defendants knew or should have known she was alive.” (Id. ¶ 50.)

The Police Officers did not provide Plaintiff with any further information regarding the accident

or the events that lead up to it, and to this date Defendants “have refused to provide any details

with regard to the specifics of the subject incident.” (Id.)

        Ms. Leppert underwent numerous surgeries and was ultimately diagnosed with a

traumatic brain injury. (Id. ¶ 7.) She remains in a minimally responsive state, unable to speak or

“perform the most basic of tasks on her own.” (Id.) On May 28, 2015, Plaintiff filed a Notice of


                                                            
1
   The only statement in the Amended Complaint that could be construed as “false” is that Plaintiff was
asked to identify Ms. Leppert’s body, when in fact she was still alive. (See Am. Compl. ¶ 6.) There are
no other false statements in the Amended Complaint.

                                              Page 3 of 17 
 
Claim (“Notice of Claim”) with the County “for personal injuries, mental anguish, pain and

suffering and medical expenses sustained by Alyssa Leppert, and John Leppert’s loss of his

parental interest in the custody, society, companionship, and affection of his daughter, due to the

gross negligence of Suffolk County Police Officers[.]” (Id. ¶ 8.) The Notice of Claim alleged

that the SCPD failed to properly train, supervise, and oversee its officers with regards to pursuits

and the pursuit of Ms. Leppert. (Id. ¶ 9.) On September 22, 2015, the Judge Patrick J. Leis, III,

of the Suffolk County Supreme Court declared Ms. Leppert an Incapacitated Person and

appointed Plaintiff her Personal Needs and Property Guardian. (Id. ¶ 10.)

        On April 22, 2016, the Suffolk County DA charged Ms. Leppert with 9 counts, including

reckless endangerment, driving while impaired, reckless driving, unlawful fleeing, driving

without a valid driver’s license, failure to maintain lane, failing to stop at a traffic control device,

and operating a motor vehicle without brake lights. (Id. ¶ 13.) Due to Ms. Leppert’s medical

state, she was unable to be arraigned, and no discovery was taken. (Id. ¶ 14.) Moreover,

Plaintiff maintains that Defendants have denied all of his requests for police reports, notes,

accident scene reports, protocol reports, and any other information concerning the pursuit. (Id. ¶

15.) Plaintiff alleges that “after the pursuit and motor vehicle accident, a conspiracy to cover up

the facts of the occurrence began[,]” including a false account of the pursuit and collision that

was spread from the SCPD and DA “to other County agencies and to the press in an attempt to

blame and stigmatize the victim.” (Id. ¶ 16.)

        Plaintiff brought the instant action on July 5, 2016. The case was reassigned to the

undersigned on April 6, 2018.




                                              Page 4 of 17 
 
                                            DISCUSSION

    I.       Legal Standard

         In deciding a motion to dismiss under Rule 12(b)(6), a court should “draw all reasonable

inferences in Plaintiff[’s] favor, assume all well-pleaded factual allegations to be true, and

determine whether they plausibly give rise to an entitlement to relief.” Faber v. Metro. Life Ins.

Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks omitted). The plausibility

standard is guided by two principles. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544 (2007)); accord Harris v. Mills, 572 F.3d 66, 71–72 (2d Cir.

2009).

         First, the principle that a court must accept all allegations as true is inapplicable to legal

conclusions. Thus, “threadbare recitals of the elements of a cause of action supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Although “legal conclusions can

provide the framework of a complaint, they must be supported by factual allegations.” Id. at

679. A plaintiff must provide facts sufficient to allow each named defendant to have a fair

understanding of what the plaintiff is complaining about and to know whether there is a legal

basis for recovery. See Twombly, 550 U.S. at 555.

         Second, only complaints that state a “plausible claim for relief” can survive a motion to

dismiss. Iqbal, 556 U.S. at 679. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. The plausibility standard is not akin to a ‘probability requirement,’ but asks

for more than a sheer possibility that defendant acted unlawfully. Where a complaint pleads

facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line’ between

possibility and plausibility of ‘entitlement to relief.’” Id. at 678 (quoting Twombly, 550 U.S. at



                                               Page 5 of 17 
 
556-57) (internal citations omitted); see In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir.

2007). Determining whether a complaint plausibly states a claim for relief is “a context specific

task that requires the reviewing court to draw on its judicial experience and common sense.”

Iqbal, 556 U.S. at 679; accord Harris, 572 F.3d at 72.

    II.      The Parties’ Arguments

          The Amended Complaint sets forth eight causes of action, as follows: (1) violations of 42

U.S.C. § 1983 against the Individual Defendants; (2) violations of § 1983 for failure to supervise

and train against Webber and any other supervisory personnel; (3) a Monell claim against the

County; (4) negligent infliction of emotional distress against the Individual Defendants; (5)

intentional infliction of emotional distress against the Individual Defendants; (6) “chilling of the

right of petition [] under the First Amendment[;]” (7) negligence against the County and the

SCPD for engaging in the pursuit over a minor traffic violation; and (8) Respondeat Superior

against the County.

          Defendants set forth nine arguments in support of their motion to dismiss: (1) Plaintiff’s

claims against the individual defendants in their official capacities must be dismissed as

duplicative; (2) the Amended Complaint fails to set forth a deprivation of First Amendment

rights by the DA; (3) Spota is protected from liability by prosecutorial immunity; (4) Spota is

immune from liability as a supervisor and administrator; (5) the § 1983 claims for failure to train

against Webber and Sini must be dismissed because there are no allegations of personal

responsibility; (6) the § 1983 claims against the County must be dismissed because there are no

allegations of a municipal policy or custom; (7) the SCPD Officers are protected from suit by

qualified immunity; (8) the state law claims against the individual defendants should be

dismissed because New York County Law does not provide for vicarious liability; and (9) the



                                              Page 6 of 17 
 
Court should decline supplemental jurisdiction over the remaining state law claims. (Defs.’

Mem. in Supp. [ECF No. 30-3] at 4–25.)

           Plaintiff’s Memorandum in Opposition does not directly respond to any of Defendants’

arguments. Rather, the Memorandum devotes slightly less than two pages to the “Argument”

section, simply stating that Spota’s actions were administrative rather than prosecutorial and

therefore not protected by “absolute immunity,” supplemented by the comment that there are

outstanding factual questions that cannot be resolved without discovery so the motion to dismiss

should be denied on that basis as well. (Pl.’s Mem. in Opp. [ECF No. 30-4] at 8–10.) The Court

is unclear as to whether Plaintiff does not respond to Defendants’ other arguments because he

concluded that his claims lack merit. While “[P]laintiff’s failure to respond to contentions raised

in a motion to dismiss claims constitutes an abandonment of those claims” the Court will briefly

touch on each of Defendants’ nine arguments as they apply to Plaintiff’s eight claims, rather than

dismissing the matter for this reason alone. Beider v. Retrival Masters Creditors Bureau, Inc.,

146 F. Supp. 3d 465, 470 (E.D.N.Y. 2015) (quoting Youmans v. Schriro, 2013 WL 6284422, at

*5 (S.D.N.Y. Dec. 3, 2013)) and cases cited therein.

    III.      The Motion to Dismiss is Granted as to All Claims

              1. The Motion to Dismiss is Granted as to Count One: Violations of § 1983 Against
                 the Individual Defendants

           Count One of the Complaint asserts violations of Ms. Leppert’s rights under the Fourth

and Fourteenth Amendments against the “Individual Defendants,” which the Complaint defines

as Webber, Sini, and the SCPD. (Am. Compl. ¶¶ 35, 37). Specifically, Plaintiff alleges that the

Individual Defendants deprived Ms. Leppert of “the rights to be free from (a) the intentional use

of unreasonable force; (b) unnecessary and wanton infliction of pain; (c) the prevention and

denial of critical medical attention; and (d) the deprivation of life and liberty without due process

                                              Page 7 of 17 
 
of law.” (Id. ¶ 37.) Defendants argue that the SCPD Officers are entitled to qualified immunity

on all counts.

       It is well-established that “[t]he doctrine of qualified immunity protects government

officials ‘from liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.’”

Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800,

818 (1982)).

       As a preliminary matter, the Supreme Court has previously considered whether a police

pursuit that ended in the motorists death constitutes a seizure under the Fourth Amendment and

concluded that “[t]he Fourth Amendment covers only ‘searches and seizures,’ neither of which

took place here.” Count. of Sacramento v. Lewis, 523 U.S. 833, 843 (1998) (citing California v.

Hodari D., 499 U.S. 621, 626 (1991) (holding that a police pursuit in attempting to seize a

person does not amount to a “seizure” under the Fourth Amendment)); see also Robinson v.

Velasquez, 2010 WL 1010733, at *7 (E.D.N.Y. March 15, 2010) (quoting the same). Here,

there are no allegations of a search and the police pursuit does not qualify as a seizure.

Therefore, the motion to dismiss is granted as to Plaintiff’s Fourth Amendment claim against all

Defendants in Count One.

       As to Plaintiff’s Fourteenth Amendment claim, the Supreme Court has held that

“highspeed chases with no intent to harm suspects physically or to worsen their legal plight do

not give rise to liability under the Fourteenth Amendment, redressible by an action under

§ 1983.” Lewis, 523 U.S. at 854; see also Robinson, 2010 WL 1010733, at *7 (quoting the

same). The Supreme Court explained that only a purpose to cause harm “unrelated to the

legitimate object of arrest” will shock the conscience and give rise to a Fourteenth Amendment



                                             Page 8 of 17 
 
claim for a high-speed pursuit. Id. There are no allegations in the Amended Complaint that the

SCPD Officers had a purpose to cause harm unrelated to the legitimate object of an arrest. In

fact, Plaintiff concedes that Defendants had cause to pull Ms. Leppert over due to a traffic

infraction. (See Am. Compl. ¶ 3.) Accordingly, all of Plaintiff’s Fourteenth Amendment claims

related to the pursuit —namely the claims for unreasonable force2 and unnecessary and wanton

infliction of pain—are dismissed. This leaves only Plaintiff’s claim that the Individual

Defendants denied and prevented the administration of critical medical attention.

        There are no facts in the Amended Complaint that Ms. Leppert was denied medical

attention. Rather, the Amended Complaint states that at some point after the pursuit, “Ms.

Leppert was air lifted to Stony Brook Hospital, where she was treated through multiple surgeries

for a variety of broken bones and internal trauma.” (Id. ¶ 5.) Accordingly, Plaintiff’s final claim

under Count One is dismissed as to all Defendants.3




                                                            
2
   The Court notes that there were no allegations in the Amended Complaint of unreasonable force so this
claim would have otherwise been dismissed on that ground.
3
  The Court Notes that Defendants also aver that the claims against the Individual Defendants sued in
their official capacities are duplicative and should be dismissed as such. “[O]fficial-capacity suits
generally represent only another way of pleading an action against an entity of which an officer is an
agent.” Daytree at Cortland Square, Inc. v. Walsh, 332 F. Supp. 3d 610, 639 (E.D.N.Y. 2018) (quoting
Castanza v. Town of Brookhaven, 700 F. Supp. 2d 277, 283–84 (E.D.N.Y. 2010) (quoting Monell v. Dep’t
of Soc. Servs. of City of N.Y., 436 U.S. 658, 690 n.55 (1978))); Jackler v. Byrne, 658 F.3d 225, 244 (2d
Cir. 2011) (nothing that “a claim asserted against a government official in his official capacity is
essentially a claim against the governmental entity itself”). “[W]here a plaintiff brings claims against
both a municipality and individuals in their official capacities as agents of that municipality, ‘courts have
routinely dismissed corresponding claims against individuals named in their official capacity as redundant
and an inefficient use of judicial resources.’” Daytree, 332 F. Supp. 3d at 639–40 (quoting Castanza, 700
F. Supp. 2d at 284 (quoting Escobar v. City of New York, 2007 WL 1827414, at *3 (E.D.N.Y. June 25,
2007)). Dismissal of redundant claims against individual defendants in their official capacity is
contingent upon the claims against the municipality surviving the motion to dismiss. See id. As all the
claims in this action are dismissed, this doctrine does not apply.


                                                Page 9 of 17 
 
            2. The Motion to Dismiss is Granted as to Count Two: Violations of § 1983 for
               Supervisory Liability/Failure to Train

        Count Two of the Amended Complaint sets forth a claim under § 1983 against

Defendants Webber and Sini for failure to train, and reckless disregard and deliberate

indifference in supervising their subordinates. The Second Circuit has established that “a § 1983

action depends on a showing of some personal responsibility, and cannot rest on respondeat

superior.” Hernandez v. Keane, 341 F.3d 137, 144 (2d Cir. 2003) (citing Al-Jundi v. Estate of

Rockefeller, 885 F.2d 1060, 1065 (2d Cir. 1989)). A supervisor may be shown to be liable in the

following ways:

        (1) actual direct participation in the constitutional violation[;] (2) failure to
        remedy a wrong after being informed through a report or appeal[;]
        (3) creation of a policy or custom that sanctioned conduct amounting to a
        constitutional violation or allowing such a policy or custom to continue;
        (4) grossly negligent supervision of subordinates who committed a
        violation; or (5) failure to act on information indicating that unconstitutional
        acts were occurring.

Id. at 145 (emphasis added); see also Brown v. Montone, 2018 WL 2976023, at *3 (S.D.N.Y.

June 13, 2018) (quoting the same). Therefore, Plaintiff must plausibly allege conduct by Webber

and Sini that falls into one of the five identified categories.

        The only reference to any action by either of these Defendants in the Amended

Complaint is the allegation that Defendant “Webber negligently failed to adopt a restrictive

pursuit policy, resulting in . . . injuries” to Ms. Leppert. (Am. Compl. ¶ 9.) The only mention of

Defendant Sini is that he was appointed Acting Police Commissioner in February 2016. (See id.

¶ 11.) As there are no allegations whatsoever as to Defendant Sini’s actions or failure to act, the

motion to dismiss Count Two as it is brought against Defendant Sini is granted.

        As to Defendant Webber, the Amended Complaint does not include any facts that can be

construed to allege that Defendant Webber was directly involved, that he failed to right a wrong,

                                             Page 10 of 17 
 
that he was grossly negligent in supervising his subordinates, or that he failed to act on

information indicating that unconstitutional acts were occurring. Hence, four of the five

identified categories for showing supervisor liability are clearly inapplicable. The final category

requires “creation of a policy or custom that sanctioned conduct amounting to a constitutional

violation or allowing such a policy or custom to continue.” Hernandez, 341 F.3d at 144. This is

inapplicable because the single allegation against Defendant Webber—that he failed to institute a

restrictive pursuit policy—is not equivalent to creating a policy that sanctions conduct

amounting to a constitutional violation.4 Accordingly, the motion to dismiss Count Two as it is

brought against Defendant Webber is granted.

        Finally, it is somewhat ambiguous in the Amended Complaint whether Plaintiff has

asserted Count Two against Defendant Spota. In an abundance of caution, Defendants argue in

their motion to dismiss that prosecutorial immunity extends to Spota as a supervisor, assuming

arguendo that Plaintiff has brought such a claim against him. Plaintiff’s response is that

Defendant Spota’s actions were administrative and fell outside the protections of prosecutorial

immunity. (Mem. in Opp. at 8.) The Supreme Court held in Van de Kamp v. Goldstein that even

when training and supervision may have been administrative in nature, when that “kind of

administrative obligation . . . is directly connected with the conduct of a trial” then the

prosecutors involved in such supervision or training “enjoy absolute immunity[.]” 555 U.S. 335,

344 (2009). Here, all the conduct in question is directly related to the grand jury indictment

against Ms. Leppert. As such, the motion to dismiss is granted as to Count Two as it may have

been brought against Defendant Spota.

                                                            
4
   Even if, arguendo, these five categories should be expanded to include the failure to institute a policy—
which has not been advanced by Plaintiff—there is nothing in the Amended Complaint to suggest that
Defendants Webber or Sini knew or had any reason to know that police pursuits lead to unconstitutional
conduct. As such, they cannot be held liable as supervisors.

                                               Page 11 of 17 
 
           3. The Motion to Dismiss is Granted as to Count Three: “Monell Liability – Against
              the County”

       Count Three of the Amended Complaint sets forth a claim for Monell liability against the

County for developing and maintain a “custom, policy, and/or practice” to: (1) “engage in

reckless, unnecessary, and unsupervised pursuits[;]” (2) “conduct inadequate screening in the

hiring and retention of police officers[;]” and (3) “fail to adequately train, supervise, and

discipline police officers such that the public would not be placed in unreasonable risk of being

the victims of deadly and dangerous pursuits by the police.” (Am. Compl. ¶¶ 44, 46– 47.)

       In order to bring a § 1983 claim against a municipal defendant, a plaintiff must establish

both a violation of his constitutional rights and that the violation was motivated by a municipal

custom or policy. See Monell v. N.Y. City Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978); see

also Coon v. Town of Springfield, Vt., 404 F.3d 683, 686 (2d Cir. 2005) (“[I]t is when execution

of a government’s policy or custom, whether made by its lawmakers or by those whose edicts or

acts may fairly be said to represent official policy, inflicts the injury that the government as an

entity is responsible under § 1983.”); Patterson v. Cnty. of Oneida, 375 F.3d 206, 226 (2d Cir.

2004); Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983) (noting that “the mere invocation

of the ‘pattern’ or ‘plan’ will not suffice”) (citations omitted); Middleton v. City of New York,

2006 U.S. Dist. Lexis 44320 (E.D.N.Y. 2006) (allegations of an isolated incident of police

misconduct will not suffice). A municipality cannot be held liable under § 1983 on a respondeat

superior theory. Monell, 436 U.S. at 691.

       “To show a policy, custom, or practice, a plaintiff need not identify an express rule or

regulation.” Patterson, 375 F.3d at 226. “Rather, the existence of a municipal policy or custom

may be plead in four ways. A plaintiff may allege “(1) the existence of a formal policy which is

                                            Page 12 of 17 
 
officially endorsed by the municipality; (2) actions taken or decisions made by municipal

officials with final decision making authority, which caused the alleged violation of plaintiff’s

civil rights; (3) a practice so persistent and widespread that it constitutes a custom of which

constructive knowledge can be implied on the part of policymaking officials; or (4) a failure by

policy makers to properly train or supervise their subordinates, amounting to deliberate

indifference to the rights of those who come in contact with municipal employees.” Calicchio v.

Sachem Central Sch. Dist., 2015 WL 5944269, *10 (E.D.N.Y. Oct. 13, 2015) (citing Giscombe

v. New York City Dept. of Educ., 2013 WL 829127, * 7 (S.D.N.Y. Feb. 28, 2013); accord Bektic-

Marrero v. Goldberg, 850 F. Supp. 2d 418, 430 (S.D.N.Y. 2012)); Zambrano–Lamhaouhi v.

New York City Bd. of Educ., 866 F. Supp. 2d 147, 175 (E.D.N.Y. 2011).

       Here, the Amended Complaint does not set forth any allegations that plausibly suggest

Monell liability based on the existence of a formal policy or widespread practice. See, e.g., Vail

v. City of New York, 68 F. Supp. 3d 412, 431 (S.D.N.Y. 2014) (“A municipal policy may be

pronounced or tacit and reflected in either action or inaction, but either way Plaintiff must allege

it with factual specificity, rather than by bare and conclusory statements.”) The Second Circuit

has recently explained that a plaintiff cannot allege a de facto policy, when “apart from a detailed

recounting of his own experiences, [the plaintiff’s] complaint contains only general conclusory

allegations that there was a policy . . . .” Schnauder v. Gibens, 679 Fed. App’x 8, 10 (2d Cir.

2017). In the case at bar, Plaintiff provides a detailed recounting of Ms. Leppert’s experience

being pursued by the police, but contains only general and conclusory allegations that there was

a policy to “engage in reckless, unnecessary, and unsupervised pursuits” and a failure to

adequately train, supervise, and discipline police officers with regards to pursuits. (See Am.

Compl. ¶ 44.) Plaintiff does not provide a single example of another police pursuit that the



                                            Page 13 of 17 
 
SCPD engaged in, let alone one that was reckless. The same is true of Plaintiff’s claim that there

was a policy or practice of conducting inadequate hiring screenings. This is “insufficient to

sustain or ‘raise a reasonable expectation that discovery will reveal evidence’ in support of his

claim.” Schnauder, 679 Fed. App’x at 10 (quoting Twombly, 550 U.S. at 556)). Accordingly,

the Court need not analyze whether Plaintiff’s constitutional rights were violated as the question

is academic. The motion to dismiss is granted as to Count Three.

           4. The Motion to Dismiss is Granted as to the Final Federal Claim, Count Six:
              “Chilling of the Right of Petition . . . Under the First Amendment”

       Count Six of the Amended Complaint sets forth the final Federal Claim, which is brought

against unspecified “defendants” for “chilling of the right of petition . . . under the First

Amendment of the U.S. Constitution.” (Am. Compl. ¶ 59.) While the language in the Amended

Complaint is vague and difficult to follow, it seems that Plaintiff seeks to make out a First

Amendment retaliation claim against Defendant Spota and the John and Jane Doe subordinate

prosecutors. (Id.)

       To prevail on a First Amendment retaliation claim, a plaintiff must prove “(1) [his or her]

speech or conduct was protected by the First Amendment; (2) the defendant took an adverse

action against [him or her]; and (3) there was a causal connection between this adverse action

and the protected speech.” Cox v. Warwick Valley Cent. Sch. Dist., 654 F.3d 267, 272 (2d Cir.

2011). The Supreme Court has held that “a plaintiff cannot state a claim of retaliatory

prosecution in violation of the First Amendment if the charges were supported by probable

cause.” Reichle v. Howards, 566 U.S. 658, 667 (2012) (citing Hartman v. Moore, 547 U.S. 250

(2006)).

       Here, Plaintiff alleges the first element of a retaliation claim by asserting that he engaged

in protected speech when he filed the Notice of Claim and challenged the SCPD’s policies and

                                             Page 14 of 17 
 
practices. (Am. Compl. ¶ 8.) Defendants do not dispute this. Plaintiff attempts to allege the

second element of a retaliation claim because he claims that the Defendants took an adverse

action against him by initiating the retaliatory prosecution that culminated in a grand jury

indictment against Ms. Leppert. (Id. ¶ 58.)

       An action for retaliatory prosecution, however, cannot be brought against the prosecutor,

because he or she is “is absolutely immune from liability for the decision to prosecute[.]’”

Lozman., 138 S. Ct. at 1953–54 (2018) (quoting Hartman, 547 U.S. at 261.)) This alone is a

sufficient basis to dismiss Count Six. To the extent that Plaintiff seeks to inartfully assert Count

Six against any other party, the Court notes that the Amended Complaint does not include any

allegations that Defendants lacked probable cause to bring the charges against Ms. Leppert. (See

Am. Compl. ¶¶ 13–14.) Accordingly, Plaintiff has failed to make out the second element of a

First Amendment Retaliation claim. As the elements of a First Amendment claim are

conjunctive, the Court need not analyze whether Plaintiff has made out the third element.

Therefore, the motion to dismiss is granted as to Count Six as it is brought against any and all

Defendants.

           5. Prosecutorial Immunity for Spota

       As noted above, Plaintiff contends that Defendant Spota’s actions “were not prosecutorial

in nature, but rather administrative and therefore there is no basis for absolute immunity.”

(Mem. in Opp. at 8.) The Amended Complaint does not appear to set forth a retaliatory

prosecution claim against Defendant Spota besides the First Amendment claim, nor does the

Amended Complaint specify any other claims brought against Spota. However, in light of the

fact that this is the sole argument Plaintiff advances in his Memorandum in Opposition, the Court

will take a moment to specifically address it.



                                            Page 15 of 17 
 
       An action for retaliatory prosecution cannot be brought against a prosecutor, because he

or she is “is absolutely immune from liability for the decision to prosecute . . . the plaintiff must

[instead] sue some other government official and prove that the official ‘induced the prosecutor

to bring charges that would not have been initiated without his urging.’” Lozman, 138 S. Ct. at

1953–54 (2018) (quoting Hartman, 547 U.S. at 261)). In the case that Plaintiff cites, the

Supreme Court explains that “administrative duties and those investigatory functions that do not

relate to an advocate’s preparation for the initiation of a prosecution or for judicial proceedings

are not entitled to the protections of absolute immunity.” Buckley v. Fitzsimmons, 509 U.S. 259,

273 (1993). However, “acts undertaken by a prosecutor in preparing for the initiation of judicial

proceedings or for trial, and which occur in the course of his role as an advocate for the State, are

entitled to the protections of absolute immunity.” Id. Plaintiff’s argument is unavailing as it is

well-established that the decision to bring an indictment or to commence a prosecution is

protected by prosecutorial immunity. Coleman v. City of New York, 2009 WL 909742, at *2

(E.D.N.Y. April 1, 2009) (quoting Buckley, 509 U.S. at 275 n. 5). There are no allegations in

either the Amended Complaint or Plaintiff’s Memorandum in Opposition that Defendant Spota

or any of the subordinate prosecutors did anything other than present the matter to the grand jury.

Therefore, Defendant Spota and the subordinate prosecutors John and Jane Does #11–20 are

protected by prosecutorial immunity.

           6. The Motion to Dismiss is Granted as to Counts Four, Five, Seven, and Eight: The
              State Law Claims

       Having dismissed Plaintiff’s four Federal claims, the Court declines to exercise

supplemental jurisdiction over Plaintiff’s remaining four state law claims as there is no basis for

doing so in this case. “[I]f federal law claims are dismissed before trial . . . the state law claims

should be dismissed as well” unless federal policy concerns “argue in favor of exercising

                                            Page 16 of 17 
 
supplemental jurisdiction even after all original-jurisdiction claims have been dismissed.” Kolari

v. New York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006) (quoting United Mine

Workers v. Gibbs, 383 U.S. 715 (1966)). Here, the crux of this matter concerns issues of New

York State law. There are no commingled questions of federal law or overriding federal policy

concerns that remain. Moreover, Plaintiff completely abandoned his state law claims in his

Memorandum in Opposition and gave the Court no justification for exercising supplemental

jurisdiction. Accordingly, the motion to dismiss is granted as to all state law claims.

                                         CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss pursuant Rule 12(b)(6) for

failure to state a claim is granted as to all claims and the case is dismissed. The Clerk of Court is

directed to enter judgment and close the case.

SO ORDERED.
Dated: Central Islip, New York
       March 5, 2019

                                                                      /s/                _
                                                              Denis R. Hurley
                                                              Unites States District Judge




                                            Page 17 of 17 
 
